 


109 HR 4889 IH: Separate Enrollment and Line Item Veto Act of 2006
U.S. House of Representatives
2006-03-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 2d Session 
H. R. 4889 
IN THE HOUSE OF REPRESENTATIVES 
 
March 7, 2006 
Mr. Gingrey introduced the following bill; which was referred to the Committee on the Budget, and in addition to the Committees on Rules and Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To grant the power to the President to reduce budget authority. 
 
 
1.Short titleThis Act may be cited as the Separate Enrollment and Line Item Veto Act of 2006. 
2.Structure of legislation 
(a)Appropriations legislation 
(1)The Committee on Appropriations of either the House or the Senate shall not report an appropriation measure that fails to contain such level of detail on the allocation of an item of appropriation proposed by that House as is set forth in the committee report accompanying such bill. 
(2)If an appropriation measure is reported to the House or Senate that fails to contain the level of detail on the allocation of an item of appropriation as required in paragraph (1), it shall not be in order in that House to consider such measure. If a point of order under this paragraph is sustained, the measure shall be recommitted to the Committee on Appropriations of that House. 
(b)Authorization legislation 
(1)A committee of either the House or the Senate shall not report an authorization measure that contains new direct spending or new limited tax benefits unless such measure presents each new direct spending or new limited tax benefit as a separate item and the accompanying committee report for that measure shall contain such level of detail as is necessary to clearly identify the allocation of new direct spending or new limited tax benefits. 
(2)If an authorization measure is reported to the House or Senate that fails to comply with paragraph (1), it shall not be in order in that House to consider such measure. If a point of order under this paragraph is sustained, the measure shall be recommitted to the committee of jurisdiction of that House. 
(c)Conference reports 
(1)A committee of conference to which is committed an appropriations measure shall not file a conference report in either House that fails to contain the level of detail on the allocation of an item of appropriation as is set forth in the statement of managers accompanying that report. 
(2)A committee of conference to which is committed an authorization measure shall not file a conference report in either House unless such measure presents each direct spending or limited tax benefit as a separate item and the statement of managers accompanying that report clearly identifies each such item. 
(3)If a conference report is presented to the House or Senate that fails to comply with either paragraph (1) or (2), it shall not be in order in that House to consider such conference report. If a point of order under this paragraph is sustained in the House to first consider the conference report, the measure shall be deemed recommitted to the committee of conference. 
3.Waivers and appealsAny provision of section 2 may be waived or suspended in the House or Senate only by an affirmative vote of three-fifths of the Members of that House duly chosen and sworn. An affirmative vote of three-fifths of the Members duly chosen and sworn shall be required to sustain an appeal of the ruling of the Chair on a point of order raised under that section. 
4.Separate enrollment 
(a) 
(1)Notwithstanding any other provision of law, when any appropriation or authorization measure first passes both Houses of Congress in the same form, the Clerk of the House of Representatives (in the case of a measure originating in the House of Representatives), or the Secretary of the Senate (in the case of a measure originating in the Senate) shall disaggregate the items as referenced in section 5(4) and assign each item a new bill number. Henceforth each item shall be treated as a separate bill to be considered under the following subsections. The remainder of the bill not so disaggregated shall constitute a separate bill and shall be considered with the other disaggregated bills pursuant to subsection (b). 
(2)A bill that is required to be disaggregated into separate bills pursuant to subsection (a)— 
(A)shall be disaggregated without substantive revision, and 
(B)shall bear the designation of the measure of which it was an item prior to such disaggregation, together with such other designation as may be necessary to distinguish such measure from other measures disaggregated pursuant to paragraph (1) with respect to the same measure. 
(b)The new bills resulting from the disaggregation described in paragraph (1) of subsection (a) shall be immediately placed on the appropriate calendar in the House of origination, and upon passage, placed on the appropriate calendar in the other House. They shall be the next order of business in each House and they shall be considered and voted on en bloc and shall not be subject to amendment. A motion to proceed to the bills shall be nondebatable. Debate in the House of Representatives or the Senate on the bills shall be limited to not more than 1 hour, which shall be divided equally between the majority leader and the minority leader. A motion further to limit debate is not debatable. A motion to recommit the bills is not in order, and it is not in order to move to reconsider the vote by which the bills are agreed to or disagreed to. 
5.DefinitionsFor purposes of this Act: 
(1)The term appropriation measure means any general or special appropriation bill or any bill or joint resolution making supplemental, deficiency, or continuing appropriations. 
(2)The term authorization measure means any measure other than an appropriations measure that contains a provision providing direct spending or targeted tax benefits. 
(3)The term direct spending shall have the same meaning given to such term in section 250(c)(8) of the Balanced Budget and Emergency Deficit Control Act of 1985. 
(4)The term item means— 
(A)with respect to an appropriations measure— 
(i)any numbered section, 
(ii)any unnumbered paragraph, or 
(iii)any allocation or suballocation of an appropriation, made in compliance with section 2(a), contained in a numbered section or an unnumbered paragraph but shall not include a provision which does not appropriate funds, direct the President to expend funds for any specific project, or create an express or implied obligation to expend funds and— 
(I)rescinds or cancels existing budget authority; 
(II)only limits, conditions, or otherwise restricts the President’s authority to spend otherwise appropriated funds; or 
(III)conditions on an item of appropriation not involving a positive allocation of funds by explicitly prohibiting the use of any funds; and 
(B)with respect to an authorization measure— 
(i)any numbered section, or 
(ii)any unnumbered paragraph,that contains new direct spending or a new targeted tax benefit presented and identified in conformance with section 2(b). 
(5)The term limited tax benefit— 
(A)The term limited tax benefit means— 
(i)any revenue-losing provision which provides a Federal tax deduction, credit, exclusion, or preference to 100 or fewer beneficiaries under the Internal Revenue Code of 1986 in any fiscal year for which the provision is in effect; and 
(ii)any Federal tax provision which provides temporary or permanent transitional relief for 10 or fewer beneficiaries in any fiscal year from a change to the Internal Revenue Code of 1986. 
(B)A provision shall not be treated as described in subparagraph (A)(i) if the effect of that provision is that— 
(i)all persons in the same industry or engaged in the same type of activity receive the same treatment; 
(ii)all persons owning the same type of property, or issuing the same type of investment, receive the same treatment; or 
(iii)any difference in the treatment of persons is based solely on— 
(I)in the case of businesses and associations, the size or form of the business or association involved; 
(II)in the case of individuals, general demographic conditions, such as income, marital status, number of dependents, or tax return filing status; 
(III)the amount involved; or 
(IV)a generally-available election under the Internal Revenue Code of 1986. 
(C)A provision shall not be treated as described in subparagraph (A)(ii) if— 
(i)it provides for the retention of prior law with respect to all binding contracts or other legally enforceable obligations in existence on a date contemporaneous with congressional action specifying such date; or 
(ii)it is a technical correction to previously enacted legislation that is estimated to have no revenue effect. 
(D)For purposes of subparagraph (A)— 
(i)all businesses and associations which are related within the meaning of sections 707(b) and 1563(a) of the Internal Revenue Code of 1986 shall be treated as a single beneficiary; 
(ii)all qualified plans of an employer shall be treated as a single beneficiary; 
(iii)all holders of the same bond issue shall be treated as a single beneficiary; and 
(iv)if a corporation, partnership, association, trust or estate is the beneficiary of a provision, the shareholders of the corporation, the partners of the partnership, the members of the association, or the beneficiaries of the trust or estate shall not also be treated as beneficiaries of such provision. 
(E)For purposes of this paragraph, the term revenue-losing provision means any provision which results in a reduction in Federal tax revenues for any one of the two following periods— 
(i)the first fiscal year for which the provision is effective; or 
(ii)the period of the 5 fiscal years beginning with the first fiscal year for which the provision is effective. 
(F)The terms used in this paragraph shall have the same meaning as those terms have generally in the Internal Revenue Code of 1986, unless otherwise expressly provided. 
6.Identification of limited tax benefits 
(a)Statement by joint tax committeeThe Joint Committee on Taxation shall review any revenue or reconciliation bill or joint resolution which includes any amendment to the Internal Revenue Code of 1986 that is being prepared for filing by a committee of conference of the two Houses, and shall identify whether such bill or joint resolution contains any limited tax benefits. The Joint Committee on Taxation shall provide to the committee of conference a statement identifying any such limited tax benefits or declaring that the bill or joint resolution does not contain any limited tax benefits. Any such statement shall be made available to any Member of Congress by the Joint Committee on Taxation immediately upon request. 
(b)Statement included in legislation 
(1)Notwithstanding any other rule of the House of Representatives or any rule or precedent of the Senate, any revenue or reconciliation bill or joint resolution which includes any amendment to the Internal Revenue Code of 1986 reported by a committee of conference of the two Houses may include, as a separate section of such bill or joint resolution, the information contained in the statement of the Joint Committee on Taxation, but only in the manner set forth in paragraph (2). 
(2)The separate section permitted under paragraph (1) shall read as follows: Section 1021(a)(3) of the Congressional Budget and Impoundment Control Act of 1974 shall ___ apply to ___., with the blank spaces being filled in with— 
(A)in any case in which the Joint Committee on Taxation identifies limited tax benefits in the statement required under subsection (a), the word only in the first blank space and a list of all of the specific provisions of the bill or joint resolution identified by the Joint Committee on Taxation in such statement in the second blank space; or 
(B)in any case in which the Joint Committee on Taxation declares that there are no limited tax benefits in the statement required under subsection (a), the word not in the first blank space and the phrase any provision of this Act in the second blank space. 
(c)President’s authorityIf any revenue or reconciliation bill or joint resolution is signed into law pursuant to Article I, section 7, of the Constitution of the United States— 
(1)with a separate section described in subsection (b)(2), then the President may use the authority granted in section 1021(a)(3) only to cancel any limited tax benefit in that law, if any, identified in such separate section; or 
(2)without a separate section described in subsection (b)(2), then the President may use the authority granted in section 1021(a)(3) to cancel any limited tax benefit in that law that meets the definition in section 1026. 
(d)Congressional identifications of limited tax benefitsThere shall be no judicial review of the congressional identification under subsections (a) and (b) of a limited tax benefit in a conference report. 
7.Judicial review 
(a)Expedited review 
(1)Any Member of Congress may bring an action, in the United States District Court for the District of Columbia, for declaratory judgment and injunctive relief on the ground that a provision of this Act violates the Constitution. 
(2)A copy of any complaint in an action brought under paragraph (1) shall be promptly delivered to the Secretary of the Senate and the Clerk of the House of Representatives, and each House of Congress shall have the right to intervene in such action. 
(3)Any action brought under paragraph (1) shall be heard and determined by a three-judge court in accordance with section 2284 of title 28, United States Code.Nothing in this section or in any other law shall infringe upon the right of the House of Representatives or the Senate to intervene in an action brought under paragraph (1) without the necessity of adopting a resolution to authorize such intervention. 
(b)Appeal to supreme courtNotwithstanding any other provisions of law, any order of the United States District Court for the District of Columbia which is issued pursuant to an action brought under paragraph (1) of subsection (a) shall be reviewable by appeal directly to the Supreme Court of the United States. Any such appeal shall be taken by a notice of appeal filed within 10 days after such order is entered; and the jurisdictional statement shall be filed within 30 days after such order is entered. No stay of an order issued pursuant to an action brought under paragraph (1) of subsection (a) shall be issued by a single Justice of the Supreme Court. 
(c)Expedited considerationIt shall be the duty of the District Court for the District of Columbia and the Supreme Court of the United States to advance on the docket and to expedite to the greatest possible extent the disposition of any matter brought under subsection (a). 
(d)SeverabilityIf any provision of this Act, or the application of such provision to any person or circumstance is held unconstitutional, the remainder of this Act and the application of the provisions of such Act to any person or circumstance shall not be affected thereby. 
8.Treatment of emergency spending 
(a)New point of orderTitle IV of the Congressional Budget Act of 1974 is amended by adding at the end the following new section: 
 
408.Point of order regarding emergenciesIt shall not be in order in the House of Representatives or the Senate to consider any bill or joint resolution, or amendment thereto or conference report thereon, containing an emergency designation if it also provides an appropriation or direct spending for any other item or contains any other matter, but that bill or joint resolution, amendment, or conference report may contain rescissions of budget authority or reductions of direct spending, or that amendment may reduce amounts for that emergency.. 
(b)Conforming amendmentThe table of contents set forth in section 1(b) of the Congressional Budget and Impoundment Control Act of 1974 is amended by inserting after the item relating to section 407 the following new item: 
 
 
Sec. 408. Point of order regarding emergencies.. 
9.Evaluation and sunset of tax expenditures 
(a)Legislation for sunsetting tax expendituresThe President shall submit legislation for the periodic review, reauthorization, and sunset of tax expenditures with his fiscal year 2008 budget. 
(b)Budget contents and submission to congressSection 1105(a) of title 31, United States Code, is amended by adding at the end the following paragraph: 
 
(35)beginning with fiscal year 2009, a Government performance plan for measuring the overall effectiveness of tax expenditures, including a schedule for periodically assessing the effects of specific tax expenditures in achieving performance goals.. 
(c)Pilot projectsSection 1118(c) of title 31, United States Code, is amended by— 
(1)striking and after the semicolon in paragraph (2); 
(2)redesignating paragraph (3) as paragraph (4); and 
(3)adding after paragraph (2) the following: 
 
(3)describe the framework to be utilized by the Director of the Office of Management and Budget, after consultation with the Secretary of the Treasury, the Comptroller General of the United States, and the Joint Committee on Taxation, for undertaking periodic analyses of the effects of tax expenditures in achieving performance goals and the relationship between tax expenditures and spending programs; and. 
(d)Congressional budget actTitle IV of the Congressional Budget Act of 1974 is amended by adding at the end thereof the following: 
 
409.Tax expenditures It shall not be in order in the House of Representatives or the Senate to consider any bill, joint resolution, amendment, motion, or conference report that contains a tax expenditure unless the bill, joint resolution, amendment, motion, or conference report provides that the tax expenditure will terminate not later than 10 years after the date of enactment of the tax expenditure.. 
10.Effective dateThe provisions of this Act shall apply to measures passed by the Congress beginning with the date of the enactment of this Act and ending on September 30, 2012. 
 
